DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (USPN 2009/0263037 A1).

As to claim 1, Qiu teaches a display system comprising an imaging device, a control device, and a display device, 

wherein the display device comprises second pixels arranged in a matrix (see at least [0008] “The invention also includes display, capture and image processing apparatus employing the method.”; [0017]-[0018] pixels – note it is well known in the art for the pixels to be arranged in a matrix),
wherein the imaging device has a function of generating first image data on the basis of the illuminance of light emitted to the first pixel (see at least figs. 1-2, [0017]-[0019], [0022], [0024], [0027]),
wherein the control device has a function of forming a histogram on the basis of the first image data (see at least figs. 1, 3, 5, [0018], [0022], [0027]),
wherein the control device has a function of dividing the histogram into two or more illuminance ranges (see at least figs. 1, 3, 5, Abstract, [0006], [0018]-[0019], [0022], [0027]), 
wherein the control device has a function of converting gray levels, which are included in the first image data as information and correspond to the illuminance of the light emitted to the first pixel, to generate second image data obtained by performing dynamic range compression on the first image data (see at least figs. 1, 2, [0002], [0018], [0024], [0027]), and 
wherein the control device has a function of calculating a compressibility of the dynamic range compression for each of the illuminance ranges on the basis of a value of integral in the histogram (see at least figs. 1-3, 5, Abtract, [0002] “many Algorithms and graphic technologies 
However, Qiu fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Qiu along with common knowledge in the art because Qiu teaches combining elements from various embodiments and knowledge in the art (see at least [0028] “it should be appreciated that modifications and alternations obvious to those skilled in the art are not to be considered as beyond the scope of the present invention”).  The embodiments all provide the same improvement of enhancing the luminance dynamic range of an image signal (see at least [0005]).

As to claim 5, Qiu teaches an operation method of a display system comprising an imaging device in which first pixels are arranged in a matrix, a control device, and a display device in which second pixels are arranged in a matrix (see at least [0008] “The invention also includes display, capture and image processing apparatus employing the method.”; [0017]-[0018] pixels – note it is well known in the art for the pixels to be arranged in a matrix),

wherein the control device forms a histogram on the basis of the first image data (see at least figs. 1, 3, 5, [0018], [0022], [0027]),
wherein the control device divides the histogram into two or more illuminance ranges (see at least figs. 1, 3, 5, Abstract, [0006], [0018]-[0019], [0022], [0027]), and 
wherein the control device has a function of converting gray levels, which are included in the first image data as information and correspond to the illuminance of the light emitted to the first pixel, to generate second image data obtained by performing dynamic range compression on the first image data, using compressibility calculated for each of the illuminance ranges on the basis of a value of integral in the histogram (see at least figs. 1-3, 5, Abtract, [0002] “many Algorithms and graphic technologies have developed to compress the dynamic range of a HDR scene to a displayable range. One merit of the tone mapping is to optimize the data volume of video stream in the pipeline.”; [0018], [0019], [0024] “One benefit of dividing the original and target dynamic ranges into sub-ranges according to the invention and tone mapping each sub-range separately is that the dynamic range of the sub-ranges into which the greatest number of pixels fall is expanded while the dynamic range of those sub-ranges have a small population of pixels is compressed. This improves the contrast and detail in the major parts of the image without changing the order of magnitude or the overall luminance dynamic range.”; and [0028]).
However, Qiu fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of 

As to claim 2, Qiu teaches the display system according to claim 1 (see above rejection), wherein the compressibility in the illuminance range in which the value of integral is large is smaller than the compressibility in the illuminance range in which the value of integral is small (see at least fig. 6 and [0028] “An exemplary example of the invention has been described. However, it should be appreciated that modifications and alternations obvious to those skilled in the art are not to be considered as beyond the scope of the present invention. One such modification is shown in FIG. 6. It is envisaged that images already in a HDR format may be displayed on the device described in an earlier application Ser. No. 11/707,517 filed on 16 Feb. 2007. Such a device may include a HDR to LDR tone-mapping processor for converting the input HDR image to LDR format used by the LCD controller and panel. In such an example the target dynamic range would be smaller than the original dynamic range.”).

As to claim 6, Qiu teaches the operation method of a display system according to claim 5 (see above rejection), wherein the dynamic range compression is performed on the first image data so that the compressibility in the illuminance range in which the value of integral is large is .

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (USPN 2009/0263037 A1) in view of Terada et al. (WO 2016/199330 A1 - English translation USPN 2018/0184123 A1).

As to claim 3, Qiu teaches the display system according to claim 1 (see above rejection). 
Qiu does not directly teach wherein the control device comprises a neural network, and wherein the neural network has a function of predicting, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired. 
Terada teaches wherein the control device comprises a neural network, and wherein the neural network has a function of predicting, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural network function of predicting as taught by Terada into the display system of Qiu in order to improve the accuracy of prediction and reduce noise (see Terada at least [0158]) and to also enhance compression capability (see Terada at least [0162]).

As to claim 4, the combination of Qiu and Terada teach the display system according to claim 3 (see above rejection), wherein the control device has a function of determining whether the compressibility is updated, on the basis of the third image data (see Terada at least [0139], [0142], [0158]-[0162] – note NN is neural network).

As to claim 7, Qiu teaches the operation method of a display system according to claim 5 (see above rejection). 
Qiu does not directly teach wherein the control device comprises a neural network, wherein the neural network predicts, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired, and wherein whether the compressibility is updated is determined on the basis of the third image data. 
Terada teaches wherein the control device comprises a neural network, wherein the neural network predicts, on the basis of the first image data, third image data that is to be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural network function of predicting as taught by Terada into the display system of Qiu in order to improve the accuracy of prediction and reduce noise (see Terada at least [0158]) and to also enhance compression capability (see Terada at least [0162]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van der Vleuten et al. (USPN 2014/0225941 A1) teaches well known tone-mapping a dynamic range obtained by an imaging device as a dynamic range of a display device (see at least [0007]);
Kunkel (USPN 2015/0365580 A1) teaches well known tone-mapping a dynamic range obtained by an imaging device as a dynamic range of a display device (see at least [0003], [0004], [0032]);
Kagaya (USPN 2005/0047650 A1) teaches an image processing apparatus and an image processing method for compressing dynamic ranges of color images into a dynamic range of an output device for outputting the color images (see at least figs. 1-5);
Kurokawa (USPN 2019/0342606 A1) teaches compression (encoding) of the image data by intra-frame prediction (acquisition of differential data between adjacent pixels), inter-frame prediction (acquisition of differential data in each pixel between frames), motion-compensated prediction (acquisition of differential data in each pixel between a predicted image of a moving object based on a predicted motion and an actual image of the object based on the actual motion), orthogonal transform (discrete cosine transform), encoding, or the like (see at least Abstract and [0009]); and 
Lv et al. (USPN 2019/0057509 A1) teaches three-dimensional (3D) flow estimation for images, and more particularly to learning rigidity of dynamic scenes by a neural network (see at least Abstract and [0002]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        11/3/21
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623